harrisona02.gif [harrisona02.gif]








October 18, 2016




Nadeem Velani (978330)
4721 6 Street SW
Calgary AB
T2S 2N2


Dear Nadeem,


I am pleased to inform you that the Board of Directors has approved your
position as Vice-President and Chief Financial Officer and an increase to your
compensation package effective October 18, 2016.


Your annual base salary will increase to $415,000. Your target award level under
the Short Term Incentive will remain at 60% of your base salary and your Long
Term Incentive opportunity will continue to be 115% of your base salary. As a
result, the expected value of your total compensation package (base salary, STIP
and LTIP) will increase to $1,141,250 annually.


Ownership Guidelines
By September 2021, you are required to achieve an ownership level equivalent to
2 times your annual salary. To help you meet your ownership requirements, the
Company has a voluntary incentive deferral program. Annually, you may elect to
defer all or a portion of your STIP payment into DSUs up to your ownership
level. The Company will provide a 25% match, i.e., one DSU will be awarded for
every four DSUs acquired with your STIP deferral. The matched units will only be
provided if you are below your ownership level.


Terms of Employment
All other terms and conditions of your employment remain unchanged. Your
participation in the Plans mentioned above is governed by the appropriate Plan
document, detailing the Plan terms and conditions. These terms and conditions
may be revised at any time at the discretion of the Company.


Congratulations Nadeem! CP’s transformation to date has been impressive and I
know that you will continue to be a significant contributor to helping us
achieve even more in the future.






Sincerely,


/s/ E. Hunter Harrison


E. Hunter Harrison
Chief Executive Officer




